IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHYDAY CARTER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5005

SIDNEY DUKES,

      Appellee.


_____________________________/

Opinion filed July 6, 2016.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Shyday Carter, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.


B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.